Citation Nr: 9918112	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-04 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected asthma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied a claim by the 
veteran seeking entitlement to an increased (compensable) 
disability rating for his service-connected asthma.


REMAND

The veteran contends, in essence, that he is entitled to an 
increased (compensable) disability rating for his service-
connected asthma.  Specifically, he asserts that the medical 
evidence supports a compensable rating.  His accredited 
representative argues that the RO ignored the medical 
evidence and rendered its own medical conclusion.  It is 
maintained that this case should be remanded, if 
clarification of the medical evidence is needed.

After careful review of the evidence, the Board finds that 
this case is not ready for appellate review.  The Board 
concludes that clarification of the medical evidence is 
necessary.  Specifically, the Board finds that an August 1997 
VA examination report indicates that the veteran had asthma.  
However, objective findings at that time indicated that he 
had a rare wheeze, no audible rales, and no dullness to 
percussion.  An associated chest X-ray report shows that the 
lungs were clear, except for minimal atelectasis at the right 
lung base.  Respiratory function tests revealed forced vital 
capacity (FVC) of 38 percent predicted, forced expiratory 
volume (FEV1) of 34 percent predicted, and FEV1/FVC of 91 
percent predicted.

Private medical records consist of a January 1982 letter from 
Robert D. Dickins, Jr., MD, and a December 1982 letter from 
Robert D. Nelson, MD.  They indicate that the veteran was 
paralyzed from an on-the-job accident in 1980, that he had no 
use of his arms or legs, and that he required a respirator to 
assist with his breathing as a result.

From the above medical evidence, the Board is not able to 
determine the extent to which the veteran's respiratory 
problems are due to his service-connected asthma or, 
alternatively, due to his quadriplegia.  Therefore, medical 
clarification is necessary prior to appellate review.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
asthma, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested.  
Copies of all records obtained should be 
added to the claims folder.

2.  The veteran should be scheduled for a 
VA respiratory examination to determine 
the severity of his service-connected 
asthma.  The examiner should record the 
veteran's complaints in full.  All 
necessary tests and studies, including 
respiratory function tests, and all 
clinical findings should be reported in 
detail.  The examiner should summarize 
all significant positive findings, 
indicate the comparative severity of all 
pathology or defects found.  The examiner 
is specifically requested to assess which 
respiratory pathology and what level of 
disability is due to the veteran's 
service-connected asthma, as 
distinguished from that caused by his 
quadriplegia.  It is essential that the 
claims folder be provided to the examiner 
for review prior to the examination.  All 
findings and opinions should be recorded 
in a concise, legible manner, and made 
part of the claims folder.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Following completion of the above 
development, the RO should review the 
issue of entitlement to an increased 
(compensable) disability rating for the 
veteran's service-connected asthma, in 
light of all the medical evidence.

5.  If the determination is adverse to 
the veteran in any way, the RO should 
furnish the veteran and his 
representative a Supplemental Statement 
of the Case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence, sets 
forth the applicable legal criteria 
pertinent to this appeal, and provides a 
detailed rationale for all determinations 
made.  The veteran and his representative 
should be given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purpose of this REMAND is to 
develop the medical evidence.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required 
of the veteran until he receives further notice, but he is 
free to submit additional evidence and argument while the 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


